DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Remarks filed on 01/25/2021 is acknowledged.  Claims 1-20 filed on 09/12/2018 are pending in this application.  

Response to Election/Restrictions
Applicant's election of group (I), without traverse, in the reply filed on 01/25/2021 is acknowledged. The election encompassed claims 1-9, 16-17 and 19 (see Remarks: page 2).  Applicants also elected “2-hydroxyethyl methacrylate” and “glycidyl methacrylate”, without traverse, as the polymerized residues for the copolymer backbone (see Remarks: page 2-3).
Status of Claims
Accordingly, claims 1-9, 16-17 and 19 are presented for examination on the merits for patentability as they read upon the elected subject matter and the composition claims 10-15, 18 and 20 directed to non-elected invention is withdrawn.


The specification filed on 09/12/2018 is objected to because of the following informalities: the specification at: (i) page 79, line 18 and (ii) page 81, line 25 and 26 contain an embedded hyperlinks and/or other form of browser-executable code. 
Applicants are required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites a limitation “wherein each PAMAM dendron is a G4-G5 dendron” which is indefinite because it is unclear that if the phrase “G4-G5 dendron” means each PAMAM dendron is a G4-generation dendron, or G5-generation dendron, or a combination of G4 and G5-generation dendron, or it means that each PAMAM dendron as claimed is a 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRETZMANN et al. (Chem. Sci. 2017, 8, 2923-2930: published online on 01/27/2017).
For claim 1, KRETZMANN teaches the synthesis of dendronised polymer, which is formed from a linear copolymer backbone anchored with dendrons of varying generations (e.g. G1-G5) and can provide hydrophilicity, flexibility and biocompatibility (see page 2924: Results and discussion section, line 1-4 & 8-12).
For claims 2-3, KRETZMANN discloses the following structure, which reads on the “covalent react product, e.g. a triazoles moiety” as claimed (see page 2924: Fig. 1(a)):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	For claim 4, KRETZMANN teaches the copolymer backbone is formed from HEMA (2-hydroxyethyl methacrylate) and GMA (glycidyl methacrylate) (see page 2924: Fig. 1, line 1-2).
For claim 5, KRETZMANN teaches the same dendronised polymer which is hydrophilic and biocompatible, and is formed from using the same linear copolymer backbone and dendron pendants as claimed.  As such, the resulted dendronised polymer would necessary has the similar dendron density in the range as the present dendron density claimed.
For claim 6, KRETZMANN teaches the dendron is poly(amido amine) dendron of different generations, which are clicked onto the linear polymer backbone (see page 2924: Fig. 1(b) and (c) and line 2-3).
For claim 7, KRETZMANN teaches the polymer having a plurality of PAMAM dendrons wherein each PAMAM dendron can be 4G-PAMAM dendron or 5G-PAMAM dendron (see page 2924: Fig. 1(a), structures: 9a-d and 10a-d).
For claims 8-9, KRETZMANN teaches a reaction for fluorination of terminal PAMAM primary amines with heptafluorobutyric anhydride to form the fluorinated terminal PAMAM dendrons, as follows (see page 2925: Fig. 2(f)):

    PNG
    media_image2.png
    168
    874
    media_image2.png
    Greyscale
.
	For claims 16-17 and 19, KRETZMANN teaches the dendronised polymer can be combined with different genomic proteins, e.g. ZF-VP64 (which is zinc finger protein), .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(1)	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over of GAO et al. (J. AM. CHEM. SOC. 2007, 129, 6633-6639) in view of WEAVER et al. (Macromolecules: 2004, 37, 2395-2403).

Applicants Claim
Applicants claim a hydrophilic, biocompatible dendronised polymer comprising: a linear aliphatic copolymer backbone; and a plurality of dendrons pendant from and coupled to the copolymer backbone.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 1, GAO throughout teaches a synthesis of molecular brush graft copolymers having a general structure, e.g. PA-g-PB, as follows (see p.6635: Scheme 1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
GAO teaches that the polymeric backbone is formed from reacting poly(2-hydroxyethyl methacrylate or referred by PHEMA) with pentynoic acid, as follows (see p.6635: Scheme 1):

    PNG
    media_image4.png
    427
    686
    media_image4.png
    Greyscale
.
	As such, the “polymeric backbone (PA) that containing the PHEMA” reads on the “linear aliphatic polymeric backbone” as claimed; and the “PB side-chain (SC)” reads on the “dendron pendant coupled to the polymeric backbone” as claimed.
For claim 2, GAO teaches that the azido-terminal linear side-chain (PB-N3) is used to click coupling with the functional PHEMA-alkyne backbone to form the grafted copolymer PHEMA-g-PB (see p.6635: Scheme 1) as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .

For claim 3, GAO teaches the covalent bond is formed via a “triazole” moiety as follows (see p.6635: Scheme 1):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
For claim 4, GAO teaches the polymeric backbone of the PA-g-PB grafted copolymer comprised of polymerized monomer of 2-hydroxyethyl methacrylate (HEMA or referred in GAO as PHEMA), which reads on the monomer “2-hydroxyethyl methacrylate” (see instant claim 4, line 6) as claimed.
For claim 5, GAO teaches that the brush PA-g-PB grafted copolymers, e.g. PHEMA-g-PEO grafted copolymer can be prepared to result a grafting density (Ygrafting) of 32% (see p.6637: Table 2, entry: B1-0.65), or PHEMA-g-PBA-b-PS (provided from the PBA-b-PS-N3 side-chain) can be prepared to result a grafting density (Ygrafting) of 20.3% (see p.6638: Table 3, entry B5-1.80), depends on the structure of the side-chains (SCs) and the molar ratio of the side-chains (SCs) to the PHEMA-alkyne-containing polymeric backbone as suggested by GAO (see p.6637: the entire right col. to p.6638, left col. line 1-15).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	GAO teaches the synthesis of molecular brush grafted copolymers, which are obtained from a linear aliphatic polymeric backbone (e.g. PHEMA-alkyne) and a plurality of dendrons pendant (e.g. PB-N3) coupled to the polymeric backbone.  However, GAO does not explicitly indicate that the polymeric backbone is a “copolymer” backbone as recited in claim 1.  The deficiency is taught by the reference WEAVER et al.
	WEAVER teaches the synthesis of a range of controlled-structure of HEMA-based copolymers.  WEAVER teaches that 2-hydroxyethyl methacrylate (HEMA) is a commercial important monomer that is widely used in intraocular application, and copolymers made with HEMA monomer exhibit excellent biocompatibility and good blood compatibility (see p.2395, Introduction section: left col. line 1-5 and right col. line 22-24).
WEAVER teaches that HEMA homopolymer (i.e. the one having overall degree of polymerization of 45) is not fully water-soluble, but copolymerization of HEMA monomer with a hydrophilic and water-soluble monomer, e.g. glycerol monomethacrylate (GMA), produced the HEMA-GMA copolymer which is more hydrophilic and completely water-soluble, and said HMEA-GMA copolymer exhibited no cloud point behavior at temperatures up to 95°C (see p.2396: left col. line 6-12 & right col. line 9-15 & 37-41; and p.2399, right col. line 1-35; and p.2400, left col. line 3-7).
claim 1.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the 2-hydroxyethyl methacrylate (HEMA) polymeric backbone taught by GAO by incorporating a more hydrophilic and water-soluble monomer, e.g. glycerol monomethacrylate (GMA), taught by WEAVER because WEAVER teaches that HEMA homopolymer (i.e. the one having overall degree of polymerization of 45) is not fully water-soluble; however, when HEMA monomer is copolymerized with a highly hydrophilic and water-soluble monomer, e.g. glycerol monomethacrylate (GMA), the resulted HEMA-GMA copolymer is more hydrophilic and completely water-soluble, and exhibited no cloud point behavior at temperatures up to 95°C.
Therefore, the desirable hydrophilic, biocompatible and completely water-soluble properties produced by the HEMA-based copolymer provides the motivation for one ordinary skilled in the art to utilize said HMEA-based copolymer as the backbone to form the dendronised polymer presently claimed.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over of GAO et al. (J. AM. CHEM. SOC. 2007, 129, 6633-6639) in view of WEAVER et al. (Macromolecules: 2004, 37, 2395-2403) as applied to claims 1-5, and further in view of LEE et al. (Bioconjugate Chem. 2007, 18, 579-584) and Wang et al. (Nature Communications, published online 01/10/2014, page 1-8).

Applicants Claim
Applicants claim a hydrophilic, biocompatible dendronised polymer comprising: a linear aliphatic copolymer backbone; and a plurality of dendrons pendant from and coupled to the copolymer backbone, wherein the dendron is a poly(amido amine) (PAMAM), i.e. a G5-PAMAM dendron, or the dendron comprises fluoro-functional groups.

Determination of the scope and content of the prior art
(MPEP 2141.01)
The teaching of GAO and WEAVER have been set forth and discussed above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	(1)	GAO and WEAVER do not teach the dendron is a poly(amido amine) (PAMAM) as recited in claims 6.  The deficiency is taught by the reference LEE.
LEE first states that recent advances in nanomedicine showed that PAMAM dendrimers, which are nanoscopic spherical macromolecules composed of polyamidoamino units with repeating dendritic branching, are useful in drug and gene delivery, and in magnetic resonance imaging. It is also known that the terminal groups of PAMAMs have been functionalized with various moieties in order to better control the 
LEE then teaches the synthesis of symmetric and unsymmetric PAMAM dendrimers based on the click reaction of azide- and alkyne-functionalized PAMAM dendrons as follows (see: p.579, right column, line 4-7; and p.581, Figure 1):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. 
It is noted that the reference GAO suggests that the synthesis of the molecular brushes grafted copolymer is performed by the “grafting onto” method via combination of ATRP and click reactions, wherein by using the click reaction, the molecular brushes grafted copolymer can be synthesized by either: (1) using an alkyne-containing polymeric backbone to react with azido-terminated polymeric side-chains (SCs) OR (2) the opposite approach is to react an azido-functionalized backbone with alkyne-terminated SCs (see page 6633: right column, line 5-31).
3) taught by LEE may be used as side-chain to replace the azido-terminal functionalized (PB-N3) side-chain taught by GAO and to couple with the HEMA-based copolymer backbone taught in WEAVER, and to form the grafted copolymer which comprises the copolymer backbone and the PAMAM dendron discussed above.  Therefore, the “azide-functionalized PAMAM dendron” reads on the “PAMAM dendron” of claim 6.
(2)	LEE discloses various examples of azide-terminal functionalized PAMAM dendrons (PAMAM-N3), i.e. D3 (3rd generation PAMAM), which can be used to couple with an alkyne-functionalized moiety by using the click reaction.  However, LEE does not disclose other higher generation of azide-functionalized PAMAM (PAMAM-N3) dendrons, i.e. 5th (G5) generation of PAMAM as recited in claim 7.  The deficiency is taught by the reference WANG et al.
WANG teaches the use of fluorinated dendrimers, e.g. generation 5 poly(amido amine (G5-PAMAM) dendrimers, or other dendrimer generations such as G4-PAMAM dendrimer, to enhance gene transfection efficacy into cells as the fluorinated polymers can improve the affinity of polymers to cell membrane and across the lipid bilayer of the cell membrane, as well as the endosome/lysosome membrane, facilitating endosomal escape of the polymers (see: page 2, both left and right columns).
As such, the “generation 5 (G5) fluorinated poly(amido amine (PAMAM) dendrimers” taught by WANG reads on the “G5 PAMAM dendron” as recited in claim 7 or the “dendron comprises a fluoro group” as recited in claim 8. 
With respect to claim 9 which recites the polymer comprises from 20 to 60 mol% of fluoro-group, although WANG does not explicitly teach the mol% of fluoro groups present in the dendrons the similar manner as claimed, WANG teaches that the numbers of fluorinated G5-PAMAM dendrimers and G5-PAMAM dendrimer (unmodified) (see WANG ref: Supplementary Table 1 & Method at page 23-24).
As such, a skilled person in the art would have the capability to calculate the mol% of the fluorinated groups, based on the quantity of the fluorinated G5 PAMAM dendrimer and its molecular weight.

Finding of prima facie obviousness Rational and Motivation
  (MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the azido-functionalized polymeric side-chains taught by GAO with another azido-functionalized polymeric side-chain, i.e. azido-functionalized PAMAM dendrimers (PAMAM-N3) taught by LEE, to couple with the alkyne-functionalized polymeric backbone because LEE teaches that PAMAM dendrimers are useful in drug and gene delivery and in magnetic resonance imaging, and when the terminal groups of PAMAM dendrimers are functionalized with various moieties, the functionalized PAMAM dendrimers can provide better control on the release rate, imaging, and targeting properties of drugs that are delivered.  Therefore, the dendrimer-based nanodevices, e.g. PAMAM dendrimers, hold great promise for various biomedical applications.
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the fluorinated dendrimers, e.g. generation 4 or 5 (G5) poly(amido amine (PAMAM) dendrimers taught by WANG, instead of the unmodified 
With respect to the mol% of the fluoro-groups as recited, it is merely a routine experimentation and optimization based on the teaching of WANG, which a skilled person in the chemical art would have the knowledge and capability to convert the weight % of the fluoro-groups present in the fluorinated PAMAM dendrimers taught by WANG to its mol% because the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage range is the optimum combination of percentages.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(3)	Claims 1-6, 16-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over of GAO et al. (J. AM. CHEM. SOC. 2007, 129, 6633-6639) in view of WEAVER et al. (Macromolecules: 2004, 37, 2395-2403) and LEE et al. (Bioconjugate Chem. 2007, 18, 579-584) as applied to claims 1-6, and further in view of NELSON et al. (Annu. Rev. Chem. Biomol. Eng. 2016, 7:637–62, published online on 04/21/2016).

Applicants Claim
Applicants claim a hydrophilic, biocompatible dendronised polymer comprising: a linear aliphatic copolymer backbone; and a plurality of dendrons pendant from and coupled to the copolymer backbone.  Applicants also claim a complex comprising a biomolecule, i.e. a zinc finger nuclease (ZFU) and the dendronised polymer set forth above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of GAO, WEAVER and LEE have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The reference LEE teaches the usefulness of PAMAM dendrimers in drugs and genes delivery, and in magnetic resonance imaging, and said dendrimer-based nanodevices have great promise for various biomedical applications.  However, LEE does not explicitly disclose the biomolecule that can be carried or delivered into cells by the PAMAM dendrimers, as those recited in claims 16-17 and 19.  The deficiency is suggested by the reference NELSON et al.
	NELSON teaches that genome engineering platforms, e.g. meganucleases, zinc finger nuclease, TALEN or CRISPR, may be delivered by numerous groups of polymeric materials for therapeutical applications, wherein the useful polymeric gene delivery vehicles, such as poly(amidoamine) dendrimers (PAMAM) which use a net-positive charge claims 16-17 and 19.

Finding of prima facie obviousness Rational and Motivation
  (MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the azido-functionalized polymeric side-chains taught by GAO with another azido-functionalized polymeric side-chain, i.e. azido-functionalized PAMAM dendrimers (PAMAM-N3) taught by LEE, to couple with the alkyne-functionalized polymeric backbone because LEE teaches that PAMAM dendrimers are useful in drug and gene delivery and in magnetic resonance imaging, and when the terminal groups of PAMAM dendrimers are functionalized with various moieties, the functionalized PAMAM dendrimers can provide better control on the release rate, imaging, and targeting properties of drugs that are delivered.  Therefore, the dendrimer-based nanodevices, e.g. PAMAM dendrimers, hold great promise for various biomedical applications.
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the polymeric gene delivery materials taught by LEE and NELSON, i.e. the PAMAM dendrimers, to deliver the useful and desirable genome engineering platforms, e.g. meganucleases, zinc finger nuclease (ZFN), TALEN or CRISPR, for therapeutical applications because NELSON states that the PAMAM dendrimers possess a net-positive charge which can form electrostatic complexes with 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616